                                                   Clear Form
DOCUMENTS UNDERCase 5:18-cr-00258-EJD Document
                 SEAL                                             53 Filed 10/12/18
                                                                        TOTAL TIME (mPage
                                                                                     ins): 1 1hr
                                                                                              of 15 minutes
M AGISTRATE JUDGE               DEPUTY CLERK                                      REPORTER/FTR
M INUTE ORDER                  P. Cromwell                                        10:07-11:12
MAGISTRATE JUDGE                DATE                                              NEW CASE          CASE NUMBER
Susan van Keulen                         October 12, 2018                                        18-cr-00258-EJD
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.   RET.
Elizabeth A. Holmes                                N        P       Kevin Downey & Seema Mittal Roper APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT            COUNSEL APPT'D
John Bostic/Jeff Schenk/Bob Leach                                                SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                                                                    APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                        STATUS
                                                        Dct# 40                                           TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT            BOND HEARING             IA REV PROB. or         OTHER
                                                                                  or S/R
       DETENTION HRG              ID / REMOV HRG         CHANGE PLEA              PROB. REVOC.            ATTY APPT
                                                                                                          HEARING
                                                   INITIAL APPEARANCE
        ADVISED                 ADVISED                 NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES              IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY           SPECIAL NOTES            PASSPORT
      ON O/R             APPEARANCE BOND           $                                                  SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED          RELEASED        DETENTION HEARING         REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS       TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
    CONSENT                     NOT GUILTY                GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                   STATUS RE:
                                 HEARING                  HEARING                CONSENT                TRIAL SET

AT:                              SUBMIT FINAN.            PRELIMINARY            CHANGE OF              STATUS
                                 AFFIDAVIT                HEARING                PLEA
                                                          _____________
BEFORE HON.                      DETENTION                ARRAIGNMENT             MOTIONS               JUDGMENT &
                                 HEARING                                                                SENTENCING

       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /             PRETRIAL               PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL                CONFERENCE             HEARING
                                 3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
ALSO present: Jeff Coopersmith and Kelly Gorton for defendant Sunny Balwani

Motion is argued and taken under submission. Court to issue written order.
                                                                                      DOCUMENT NUMBER:
